NIX, Justice,
concurring.
It is my understanding that today’s Opinion of the Court requires the Prison Board and the Salary Board to implement the arbitration award as far as it is within the power of these two bodies to do so. I agree that since neither of these two Boards are empowered with the legislative authority to appropriate funds or levy taxes, they are not within the proviso of section 805 of the Public Employe Relations *63Act, Act of June 23, 1970, No. 195, P.L. 563, 43 P.S. § 1101.805. However, since the County Commissioners are granted such authority, the Commissioners are within the meaning of the proviso. Accordingly, as to the County Commissioners, the arbitration award was merely advisory. I, therefore, agree that this proviso did not release the Prison Board from its statutory duty to implement the arbitration award. The Prison Board’s attempt to raise section 805 is premature. It would only come to play if and when the County Commissioners refuse to make the required appropriation.